

117 S2739 IS: To amend title 40, United States Code, to add certain counties to the definition of “Appalachian region”.
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2739IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mrs. Blackburn (for herself and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 40, United States Code, to add certain counties to the definition of Appalachian region.1.Definition of Appalachian regionSection 14102(a)(1)(K) of title 40, United States Code, is amended—(1)by inserting Hickman, Humphreys, after Hawkins,; and(2)by inserting Perry, after Overton,.